Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
Para poder opinar con responsabilidad, al igual que para poder decidir, hay que conocer.
Si es que la opinión (belief) del Procurador General del estado de Nueva York en algo nos va a ayudar a resolver la controversia que plantea el recurso ante nuestra consideración, la misma debe ser una informada.
Es por ello que, no obstante el esfuerzo mental realizado, no alcanzamos a comprender la negativa de una mayoría de los integrantes del Tribunal a ordenar que se traduzcan, por el Negociado de Traducciones de este Foro, la sentencia emitida por el tribunal de instancia, los alegatos de las partes y las distintas resoluciones y ponencias que se han emitido en el presente caso.
Cabe preguntarse: si el mencionado funcionario no conoce a fondo la controversia planteada, lo decidido por el tribunal de instancia, y las respectivas posiciones y alegaciones de las partes, isobre qué va a opinará iCómo lo va a hacera iNo se corre el riesgo el Tribunal de que partes interesadas le proporcionen a dicho funcionario unas acomodaticias traducciones?
i — i
Con el propósito de rebatir las antes señaladas interrogantes, la mayoría de los integrantes del Tribunal expresa —en el esc. 2 de la opinión mayoritaria— que:
Dicho funcionado [el Procurador Abrams] no ha planteado que él o sus ayudantes desconozcan el idioma español al grado que ese desconocimiento no les permita leerlo y entenderlo. Sólo solicitan que se les permita presentar su escrito en el idioma inglés. Esta ‘petición es congruente con la experiencia cotidiana de que existen muchas personas en todos los niveles que tienen conocimientos suficientes de un idioma para leerlo y entenderlo, pero que no pueden escribirlo correctamente.
No resulta aceptable, como alternativa, la traducción al idioma inglés de sólo algunas partes del expediente. Si se ha de traducir *1004para un cabal entendimiento no debe hacerse selectivamente, sino en su totalidad. Si así lo hiciéramos, estaríamos innecesariamente convirtiendo al idioma inglés los procedimientos en este caso. (Enfasis suplido.)
Confesamos no poseer los “poderes sobrenaturales” que tiene la mayoría de los integrantes del Tribunal, “poderes” que le permiten a esa Mayoría saber que el Procurador General Abrams, aun cuando no puede expresarse correctamente en el idioma español, tiene suficientes conocimientos del mismo como para poder leerlo y entenderlo.
Por otro lado, traducir al idioma inglés, cuando menos, la sentencia emitida por el foro de instancia y los alegatos que han radicado las partes ante este Tribunal no tiene la consecuencia apuntada por la Mayoría de innecesariamente convertir “al idioma inglés los procedimientos en este caso”. íd. Lo que sí estaríamos garantizando, de así ordenarlo, sería que la comparecencia como amicus curiae del Procurador General del estado de Nueva York fuera una debidamente informada para que así la misma nos pueda ser de verdadera ayuda en la solución final del recurso actualmente ante nuestra consideración; ello con el propósito que siempre nos debe de animar al descargar nuestra función como el más alto tribunal apelativo del País: tener ante nosotros, antes de decidir, los elementos jurídicos correctos en la forma más com-pleta posible, lo que nos permite, a su vez, resolver los casos de la manera más correcta posible.
Disentimos, en resumen, por cuanto no alcanzamos a entender la juridicidad de las razones aducidas por la mayoría del Tribunal en apoyo de su negativa a ordenar la traducción al idioma inglés de los escritos fundamentales que contiene el expediente del recurso del epígrafe.